     Case 4:19-cr-00450 Document 91 Filed on 09/18/19 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                        September 19, 2019
                     UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


UNITED STATES OF AMERICA,                   '
    Plaintiff,                              '
                                            '
v.                                          '          Cr. No. H-19-450
                                            '
JEFFREY STERN, ET AL.,                      '
     Defendant.                             '


                                    ORDER

      Upon consideration of the Government’s Motion to Disclose Certain Returns

and Return Information, the Motion is hereby GRANTED.

      Accordingly, it is ORDERED that the Government may disclose to each

defendant the returns and return information identified in the Government’s

Motion.
                                       September 18
      Signed in Houston, Texas on ______________________________, 2019.


                               ______________________
                               HON. LEE H. ROSENTHAL
                               CHIEF UNITED STATES DISTICT JUDGE
